   Case 19-26119         Doc 6     Filed 08/22/19 Entered 08/22/19 12:39:39                Desc Main
                                     Document     Page 1 of 46




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Ditech Financial, LLC
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 52911

                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION

In re:                                      Bankruptcy Case No. 19-26119
                                                     Chapter 13
ROYCE L MONSON dba LEVERAGE FOR LIFE   MOTION TO TERMINATE AUTOMATIC
aka SKY BLUE aka ROYCE LOUIS MONSON  STAY AS TO DITECH FINANCIAL, LLC AND
                                       FOR IN-REM RELIEF PURSUANT TO 11
            Debtor.                             U.S.C.A. § 362 (d)(4)


              Ditech Financial, LLC ("Ditech”), hereby moves the Court pursuant to 11 U.S.C., Section

 362, for an order terminating the automatic stay and for In-Rem Relief Pursuant to 11 U.S.C.A. §

 62(d)(4) with respect to the following described real property (the "Property") located in Utah County,

 State of Utah:

                  Lot 10, Plat "A", Castle Glen Estates, according to the Official Plat
                  thereof as recorded in the office of the Utah State County Recorder,
                  State of Utah.
                  Commonly known as 11041 North 5730 West, Highland, Utah 84003;

 so that it may proceed with the foreclosure process on its security interest in the property. This motion
 is based on the following.


                                      STATEMENTS OF FACTS

         1.       That on or about March 27, 2007, Borrower, Gary L. Monson, executed the

 Promissory Note in the original principal sum of $248,000.00 (“Note”), along with a Deed of Trust,
  Case 19-26119           Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39                  Desc Main
                                    Document     Page 2 of 46




 originally in favor of Mortgage Electronic Registration Systems Inc. as nominee for America’s

 Wholesale Lender, which granted a security interest in the real property, located at 11041 North 5730

 West, Highland, Utah 84003 (the “Property”). Copies of the Note and Deed of Trust are attached

 hereto as Exhibit “A”.

         2.      The Note and beneficial interest in the Deed of Trust was subsequently transferred

 from America’s Wholesale Lender to BAC Home Loan Servicing LP FKA Countrywide Home Loans

 Servicing LP, was then transferred to Green Tree Servicing LLC, and is now held by Ditech Financial

 LLC FKA Green Tree Servicing LLC. Copies of the Assignments are attached hereto as Exhibit “B”.

         3.      Borrower has defaulted under the terms of the Note and Mortgage by failing to make

 the monthly payments due on July 1, 2010, and all subsequent payments.

         4.      As a result of Borrower’s default under the terms of the Note and Trust Deed, Ditech

 Financial LLC substituted Halliday Watkins & Mann P.C. as the successor trustee of the Trust Deed on

 June 8, 2018. A copy of the recorded Substitution of Trustee is attached as Exhibit “C”.

         5.      On October 29, 2018, Halliday Watkins & Mann, P.C. scheduled a Trustee’s Sale for

 December 3, 2018 at 9:00 A.M. A copy of the December 3, 2018 Notice of Sale is attached hereto as

 Exhibit “D”.

         6.      On December 3, 2018, borrower Gary Lynn Monson filed bankruptcy case no. 18-

28987. The case dismissed on January 14, 2019.

          7.      On February 25, 2019, Halliday Watkins & Mann, P.C. scheduled a Trustee’s Sale

  for April 1, 2019, at 9:00 AM. A copy of the April 1, 2019, Notice of Sale is attached hereto as

  Exhibit “E”.

          8.      On April 1, 2019, Borrower Gary Lynn Monson filed case no. 19-22105. The case

  dismissed on May 8, 2019 for failure to file the proper paperwork.

          9.        On June 3, 2019, Halliday Watkins & Mann. P.C. scheduled a Trustee’s Sale for

  July 8, 2019, at 9:00 AM. A copy of the July 8, 2019 Notice of Sale is attached hereto as Exhibit
 Case 19-26119          Doc 6     Filed 08/22/19 Entered 08/22/19 12:39:39                 Desc Main
                                    Document     Page 3 of 46




 “F”.

         10.     On July 8, 2019, Marilyn Monson filed case no. 19-24954.

         11.     On August 21, 2019, the Debtor filed the underlying case. Although this is the

 Debtor’s first filing this year it is the tenth Chapter 13 filing in this district involving either Gary

 Lynn Monson, Marilyn Monson or the Debtor since 2011 as follows:

 11-22630               Filed 03/03/2011; Dismissed for Other Reason on 03/23/2011

 11-27187               Filed on 5/7/2011; Dismissed for Failure to File Information on 7/6/2011

 13-25730               Filed on 5/20/213; Dismissed for Other Reason on 7/26/2013

 13-32539               Filed on 11/30/2013; Dismissed for Other Reason on 1/16/2014

 16-21332               Filed on 2/25/2016; Dismissed for Failure to Pay Filing Fee on 3/16/2016

 16-30053               Filed on 11/4/2016; Dismissed for Failure to Pay Filing Fee on 12/2/2016

 18-28987               Filed on 12/03/2018; Dismissed for Other Reason on 1/14/2019

 19-22105               Filed 4/1/2019; Dismissed after Motion from Trustee on 5/8/2019

 19-24954               Filed 7/8/2019

 19-26119               Present Case; Filed 8/21/2019



                                             ARGUMENT
        1.      Court should grant relief from the Stay

        11 U.S.C.A. 362(d)(1) provides that relief from the stay shall be granted for cause (1) cause

and (2) (A) the debtor does not have an equity in such property and (B) such property is not necessary

to an effective reorganization. There is cause to terminate the stay under 362(d)(1) based upon the

scheme by borrower and debtor, to hinder, delay, or defraud Ditech Financial, LLC and grounds to

terminate the stay since the borrower and debtor have filed multiple times on the eve of scheduled

trustee sales, the Debtor does not have equity in the Property and the Property is not necessary for an
 Case 19-26119          Doc 6      Filed 08/22/19 Entered 08/22/19 12:39:39                    Desc Main
                                     Document     Page 4 of 46




effective reorganization.

        A.      Cause to Terminate the Stay Due to the Scheme to Delay and/or Hinder Ditech
                Financial, LLC.

        Borrower and debtor have engaged in a sophisticated scheme involving the filing of multiple

bankruptcy cases over 8 years, most if not all of these filings on the eve of multiple foreclosure sales.

The arrearage has continued to increase during this time, with the amount owing on the loan exceeding

$201,969.12 in arrearage payments, late fees, and costs. The only intent has been to prevent foreclosure

for as long as possible. It is clear that Debtor is engaged in a scheme to delay, hinder or defraud

Secured Creditor, and using the bankruptcy code as a weapon to further delay Secured Creditor. As

such, cause exists to terminate the automatic stay.

        2.      Relief from Stay under 362(d)(4)

        11 U.S.C.A. 362(d)(4) provides for relief from the stay shall be binding on the property for

two years from the date of the entry of the order.

        With respect to a stay of an act against real property by a creditor whose claim is secured by
        an interest in such real property, if the court finds that the filing of the petition was part of a
        scheme to delay, hinder, or defraud creditors that involved:
                (A)      transfer of all or part ownership of, or other interest in, such real property

        without the consent of the secured creditor or court approval.
                 (B)      multiple bankruptcy filings affecting such real property.
        If recorded in compliance with applicable State laws… be binding in any other case
        under this title filed not later than 2 years after the date of order.


        In the present case, Borrowers and Debtor’s successive bankruptcy petitions coupled with the

timing of these petitions on the eve of foreclosure sales demonstrates that this petition is part of a

scheme to delay, hinder, or defraud creditor affecting the Property.

       Further, the property has been transferred multiple times without the consent of Ditech or court

approval, in violation of 11 U.S.C.A. 362(d)(4)(A). On March 29, 2007, Gary L. Monson transferred
  Case 19-26119         Doc 6        Filed 08/22/19 Entered 08/22/19 12:39:39               Desc Main
                                       Document     Page 5 of 46




 part of his ownership interest in the subject property by special warranty deed to Marilyn R. Monson,

 without the consent of secured creditor. Marilyn R. Monson then transferred part of her interest in the

 subject property by quit claim deed to Royce L. Monson and Esperanza April Hernandez on March 1,

 2017 without the consent of secured creditor or court approval. Finally, on June 9, 2017, Marilyn R.

 Monson transferred part of her interest in the subject property by quit claim deed to Linda Gayle

 Christensen without consent of secured creditor or court approval. A copy of the transfer deeds

 referenced above are attached hereto as Exhibit “G’.

         3.      Waiver of Rule 4001(a)(3) 14 Day Waiting Period

         Pursuant to Rule 4001(a)(3) an order granting a motion for relief from an automatic stay

 made in accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry of

 the order, unless the court orders otherwise (emphasis added). The Court should waive the 14-day

 waiting period based upon the scheme to delay, hinder and defraud Ditech Financial, LLC.

 Therefore, Ditech Financial, LLC requests that the stay be terminated effective immediately upon the

 Court signing the Order Terminating the Stay.

WHEREFORE, Ditech Financial, LLC moves the Court for the following relief:


         1.      That the evidentiary hearing to be held within thirty days of the date of this motion in

 accordance with 11 U.S.C., Section 362, be the final evidentiary hearing on this matter;

         2.      That the automatic stay pursuant to 11 U.S.C., Section 362, be modified and

 terminated to permit Ditech Financial, LLC to immediately exercise its rights and remedies under

 applicable state and federal law;

         3.      That any order granting relief from the stay be binding on the Property pursuant to 11

 U.S.C.A. § 362(d)(4) in that no automatic stay will be in effect for a period of two years in respect

 to the Debtor’s real property located in Utah County, and legally described as:

                 Lot 10, Plat "A", Castle Glen Estates, according to the Official Plat
                 thereof as recorded in the office of the Utah State County Recorder,
 Case 19-26119           Doc 6     Filed 08/22/19 Entered 08/22/19 12:39:39                 Desc Main
                                     Document     Page 6 of 46




                  State of Utah.
                  Commonly known as 11041 North 5370 West, Highland, Utah 84003


        4.        With respect to Rule 4001(a)(3), for immediate enforcement of any order for relief

granted herein;

        5.        That in the event an order dismissing this case is entered prior to the hearing on Ditech

Financial, LLC’s motion that the court retain jurisdiction for the limited purpose of both hearing and

ruling on Ditech Financial, LLC’s motion.

       DATED this 22nd day of August, 2019

                                               /s/ Brian J. Porter
                                              Brian J. Porter
                                              Attorney for Ditech Financial, LLC
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                          Document     Page 7 of 46




                        EXHIBIT “A”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                          Document     Page 8 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                          Document     Page 9 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 10 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 11 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 12 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 13 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 14 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 15 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 16 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 17 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 18 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 19 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 20 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 21 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 22 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 23 of 46




                        EXHIBIT “B”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 24 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 25 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 26 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 27 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 28 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 29 of 46




                        EXHIBIT “C”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 30 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 31 of 46




                        EXHIBIT “D”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 32 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 33 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 34 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 35 of 46




                        EXHIBIT “E”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 36 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 37 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 38 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 39 of 46




                        EXHIBIT “F”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 40 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 41 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 42 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 43 of 46




                        EXHIBIT “G”
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 44 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 45 of 46
Case 19-26119   Doc 6   Filed 08/22/19 Entered 08/22/19 12:39:39   Desc Main
                         Document     Page 46 of 46
